

115 HR 1477 IH: No Taxpayer Funding for the Wall Act
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1477IN THE HOUSE OF REPRESENTATIVESMarch 9, 2017Ms. Moore (for herself, Mr. McGovern, Ms. Jackson Lee, Mr. Jeffries, Mr. Soto, Ms. McCollum, Ms. Michelle Lujan Grisham of New Mexico, Mr. Pocan, Mr. Foster, Ms. Clark of Massachusetts, Mr. Vela, Mrs. Torres, Mr. Hastings, Mr. Rush, Ms. Clarke of New York, Mr. Polis, Mr. Gutiérrez, Mr. Raskin, Ms. Sánchez, Ms. Brownley of California, Ms. Lee, Ms. Wilson of Florida, Mr. Takano, Ms. Bass, Ms. Wasserman Schultz, Mr. Cleaver, Ms. Speier, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the use of Federal funds to build a wall along the southern border, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the No Taxpayer Funding for the Wall Act. 2.FindingsCongress finds the following:
 (1)The construction of a wall along the southern border is estimated to cost tens of billions of taxpayer dollars.
 (2)On June 16, 2015, in New York, NY, while announcing his candidacy for President of the United States, Mr. Donald Trump stated I would build a great wall, and nobody builds walls better than me, believe me, and I'll build them very inexpensively. I will build a great, great wall on our southern border. And I will have Mexico pay for that wall. Mark my words..
 (3)On July 31, 2015 in Turnberry, Scotland, during an interview on CNN, Mr. Donald Trump stated I will build the wall and Mexico’s going to pay for it and they will be happy to pay for it. Because Mexico is making so much money from the United States that that's going to be peanuts and all these other characters say, Oh, they won't pay, they won't pay. They don't know the first thing about how to negotiate. Trust me, Mexico will pay for it..
 (4)On February 25, 2016, in Houston, TX, during a Republican Presidential Debate, Mr. Donald Trump stated, We have a trade deficit with Mexico of $58 billion dollars a year, and that doesn’t include all the drugs that are pouring across and destroying our country. We’re going to make them pay for that wall..
 (5)On August 23, 2015, during an interview on Justice with Judge Jeanine, Mr. Donald Trump stated, We’re going to build a wall. It’s going to be a great wall. Mexico is going to pay for it.. (6)On August 31, 2016, in Phoenix, AZ, during a rally, Mr. Donald Trump stated, We will build a great wall along the southern border and Mexico will pay for the wall. One hundred percent. They don’t know it yet, but they’re going to pay for the wall..
 (7)On January 10, 2017, General John Kelly, President-elect Trump’s nominee for Secretary of Homeland Security, stated during his Senate confirmation hearing, A physical barrier in and of itself—certainly as a military person that understands defense and defenses—a physical barrier in and of itself will not do the job, it has to be really a layered defense..
			3.Prohibition on use of certain Federal funds
			(a)In general
 (1)Federal prohibitionNotwithstanding any other provision of law, no Federal department or agency, including the Department of Homeland Security, may obligate or expend any Federal funds (including any funds previously appropriated for such purpose or any fee revenue generated by the Department of Homeland Security or any other Federal department or agency) to carry out section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note) or any other related provision of law, or to otherwise build a border fence, related physical barriers or infrastructure, or wall along the southern border of the United States, including to carry out any activities related to such construction.
 (2)State prohibitionNotwithstanding any other provision of law, a State that has received or receives any Federal funding in the form of a grant from the Department of Homeland Security or any other Federal department or agency may not use such funding to carry out section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note) or any other related provision of law, or to otherwise build a border fence, related physical barriers or infrastructure, or wall along the southern border of the United States, including to carry out any activities related to such construction.
 (3)Foreign payment requiredThe President is authorized to enter into a binding, written, and enforceable treaty, approved by the Senate, with a foreign country to pay for the costs associated with carrying out section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note) or any other related provision of law, or otherwise building a border fence, related physical barriers or infrastructure, or wall along the southern border of the United States, including carrying out any activities related to such construction.
				(b)Audit and penalty
 (1)AuditNot later than 180 days after the end of each fiscal year, the Comptroller General of the United States shall conduct an audit of each Federal department and agency under subsection (a)(1) and each State that has received or is receiving any Federal funding under subsection (a)(2) to assess compliance with the prohibition under such subsections for such preceding fiscal year.
 (2)PenaltyIf the Comptroller General of the United States is unable to confirm the compliance with the prohibitions under subsection (a) by a Federal department or agency or by a State pursuant to an audit conducted under paragraph (1), notwithstanding any other provision of law—
 (A)in the case of Federal department or agency, the Office of Management and Budget may not obligate or expend more than 25 percent of funds authorized to be appropriated for such Office for the fiscal year during which such audit is conducted, until such time as the Comptroller General is able to confirm such compliance; and
 (B)in the case of a State, the heads of appropriate Federal departments and agencies shall take such steps as may be necessary to reduce the amount of Federal funds that are made available to such State and to require such State to repay such amounts previously made available, as appropriate, until such time as the Comptroller General is able to confirm such compliance.
 (c)Sense of CongressIt is the sense of Congress that the funding prohibition under this section should not interfere with the responsibility of the Secretary of Homeland Security to take actions as may be required to secure the southern border of the United States.
 4.OversightThe Inspector General of the Federal department or agency responsible for carrying out the treaty referred to in section 3(a)(3) shall oversee the use of funds received and expended pursuant to such treaty to carry out the Secure Fence Act of 2006, section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note), or any other related provision of law, or to otherwise build a border fence, related physical barriers or infrastructure, or wall along the southern border of the United States, including to carry out any activities related to such construction. Such oversight shall include oversight regarding the use of high risk contractor practices, including limited or sole source contracting, any cost overruns, significant delays in contract execution, and departmental contract management and oversight of such funds.
		5.Budgetary impact
 (a)In generalThe Director of the Office of Management and Budget shall include a statement of budgetary impact, including costs, benefits, and revenues, as a result of and related to any executive order or presidential memorandum issued relating to border security during the period of fiscal year 2017 through fiscal year 2021.
 (b)ContentsAny statement under subsection (a) shall include— (1)a narrative summary of the budgetary impact of such order or memorandum on the Federal Government;
 (2)the impact on mandatory and discretionary obligations and outlays as the result of such order or memorandum, listed by Federal department and agency, for each year in the 5-fiscal-year period beginning in fiscal year 2017; and
 (3)the impact on revenues of the Federal Government as the result of such order or memorandum over the 5-fiscal-year period beginning in fiscal year 2017.
 6.WebsiteThe Director of the Office of Management and Budget shall establish a publicly available website to track and display funds received from other non-Federal sources, including foreign governments, to carry out the Secure Fence Act of 2006, section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note), or any other related provision of law, or to otherwise build a border fence, related physical barriers or infrastructure, or wall along the southern border, including to carry out any activities related to such construction. Such website shall be updated at least monthly to accurately reflect data on funds received by source and by date and on the obligation and expenditure of such funds.
		